— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), *906rendered February 20, 1991, convicting him of criminal possession of stolen property in the third degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant did not object to the court’s instructions to the jury or request alternative instructions, his argument on appeal that the jury charge was erroneous is unpreserved for appellate review (see, CPL 470.05 [2]; People v Baucom, 154 AD2d 688). In any event, we find that the court’s instruction adequately conveyed the appropriate legal standards (see, People v Brown, 174 AD2d 370). Sullivan, J. P., Balletta, Lawrence and Santucci, JJ., concur.